       Case 2:15-cv-02713-SDW-LDW Document 99 Filed 01/18/19 Page 1 of 2 PageID: 858




         January 18, 2019                                              Rosemary Alito
                                                                       rosemary.alito@klgates.com
         VIA ECF
                                                                       T +1 973 848 4022
         Hon. Lena Dunn Wettre                                         F +1 973 848 4001
         Magistrate Judge
         U.S. District Court, District of New Jersey
         Martin Luther King Building & U.S. Courthouse
         50 Walnut Street Room 4015
         Newark, NJ 07101

         Re:       Trzaska v. L’Oréal USA, Inc., et ano, Civil Action No. 2:15-cv-2713-SDW-LDW

         Dear Judge Wettre:

         This firm represents Defendant L’Oréal USA, Inc. (“L’Oréal USA”) in this matter. Jointly with
         Defendant L’Oréal SA, we submit this letter motion to request respectfully a 60-day extension of
         the fact discovery deadline, from January 31, 2019 through April 1, 2019, as well as an
         adjournment of the settlement conference currently scheduled for February 8, 2019. The April
         25, 2018 Pretrial Scheduling Order originally set the fact discovery deadline for October 31,
         2018, which Your Honor extended through January 31, 2019 in an October 16, 2018 Amended
         Scheduling Order following a telephone conference with the parties. Plaintiff’s counsel has
         consented to this application.

         Extension of the deadline for fact discovery is sought as additional time is needed to complete
         the depositions of five witnesses in this complex, attorney-whistleblower CEPA case. Despite
         the parties’ best efforts, dates when everyone was available for these depositions could not be
         found after the parties substantially completed written discovery in late 2018. Four of the five
         witnesses are high-level executives at L’Oréal USA or L’Oréal SA with extremely limited
         availability, which must be coordinated with the schedules of almost a dozen attorneys, both
         outside and inside. The parties have identified mutually convenient dates in February 2019 for
         two of the remaining five depositions and are actively engaged in finding such dates for the
         other three.

         In addition, we respectfully seek an adjournment of the settlement conference due to scheduling
         conflicts. A series of out-of-state management meetings for my firm, in which my involvement is
         necessary, was recently extended through February 8. In addition, L’Oréal USA is not available
         on that day due to a conference in another litigation in-house counsel was asked to attend on
         the company’s behalf.




K&L GATES LLP
ONE NEWARK CENTER TENTH FLOOR NEWARK NJ 07102
T +1 973 848 4000 F +1 973 848 4001 klgates.com
Anthony P. La Rocco, Administrative Partner, New Jersey
302901671 v1
Case 2:15-cv-02713-SDW-LDW Document 99 Filed 01/18/19 Page 2 of 2 PageID: 859




Thank you for Your Honor’s consideration of this motion.

Respectfully submitted,




Rosemary Alito

cc:      Counsel of Record (via ECF)




                                               2
302901671 v1                                                          April 9, 2018
